United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                   Raymond W. BEGAY
          Private First Class (E-2), U.S. Marine Corps
                           Appellant

                         No. 201800332

Appeal from the United States Navy-Marine Corps Trial Judiciary
                     Decided: 28 February 2019.
                          Military Judge:
            Lieutenant Colonel Jeffrey V. Munoz, USMC.
Sentence adjudged 25 July 2018 by a general court-martial convened
at Marine Corps Base Camp Pendleton, CA, consisting of a military
judge sitting alone. Sentence approved by convening authority: reduc-
tion to E-1, confinement for 7 years, and a bad-conduct discharge.
                         For Appellant:
                  Major David A. Peters, USMCR.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

       Before WOODARD, HUTCHISON, and ELLINGTON
                  Appellate Military Judges.
                   United States v. Begay, No. 201800332


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2